DETAILED ACTION
Status of the Application
	Claims 1, 4-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 4, 6, cancellation of claims 2-3 and addition of claims 8-9 as submitted in a communication filed on 10/6/2021 is acknowledged.
Claims 8-9 are directed to the previously examined invention.  Claims 1, 4-9 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 6 is objected to due to the recitation of “..and wherein said protein has…provided that said protein has an amino acid substitution that the amino acid at the position corresponding to position 34 of the sequence of SEQ ID NO: 10 is replaced with cysteine”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…wherein said protein has….and wherein said protein comprises a cysteine at the position corresponding to position 34 of the polypeptide of SEQ ID NO: 10”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 4-7 remain rejected and new claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 1 (claim 4-9 dependent thereon) is indefinite in the recitation of “cultivating in a culture medium a bacterium of the genus Pantoea to produce and accumulate the L-methionine or a salt thereof in the culture medium or cells of the bacterium, or both …collecting the L-methionine or the salt thereof from the culture medium or the cells or both…” for the following reasons.  The term “or cells of the bacterium, or both” is confusing because one cannot determine if the term refers to the accumulation of L-methionine or salt thereof in either Pantoea cells or in the culture medium, or if the term refers to the cultivation of either a bacterium of the genus Pantoea or cells of the genus Pantoea, or both.  For examination purposes, it will be assumed that the claim reads “cultivating in a culture medium bacterial cells of the genus Pantoea to produce and accumulate the L-methionine or a salt thereof in the culture medium and/or in the cells,  …collecting the L-methionine or the salt thereof from the culture medium and/or the cells…wherein said bacterial cells have been modified….”.  Dependent claim 7 will be interpreted as reciting “wherein said bacterial cells are Pantoea ananatis cells”.  Correction is required. 
Claim 1 remains indefinite and new claims  8, 9 are indefinite in the recitation of “radD” for the reasons of record.  As indicated previously, the term “rarD gene” is unclear and confusing because  the term as written, appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for a gene encoding a protein of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the teachings of Sousa et al. discussed in the prior Office action. As such, the use of gene terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the source of the radD gene to organisms that use the same nomenclature.   For examination purposes, the terms “rarD” will be interpreted as  “gene  encoding a transporter protein”.   If Applicant wishes to use the recited terminology in the claim, it is suggested that the claim be amended to clearly indicate the organism associated with the specific gene (e.g., P. ananatis rarD
Claims 1, 8-9 (claims 4-7 dependent thereon) are indefinite in the recitation of “a DNA encoding a protein comprising the amino acid sequence of SEQ ID NO: 2, but wherein said amino acid sequence includes substitution, deletion….addition of 1 to 30/10/5 amino acid residues, and wherein said protein has the activity of a protein consisting of the amino acid sequence of SEQ ID NO: 2…..(D) a DNA encoding a protein….and having the activity of a protein consisting of the amino acid sequence of SEQ ID NO: 2” for the following reasons.  It is unclear as to how a protein can at the same time comprise (a) the amino acid sequence of SEQ ID NO: 2 and (b) substitutions, deletions and/or additions of amino acid residues of SEQ ID NO: 2.  If the intended limitation is “a DNA encoding a protein that comprises all of SEQ ID NO: 2 except for substitution, deletion, insertion and/or addition of 1 to 30/10/5 amino acids in SEQ ID NO: 2”, the claims should be amended accordingly.  In addition, the term “….the activity of a protein consisting of the amino acid sequence of SEQ ID NO: 2” is unclear in the absence of a statement indicating the specific activity of the protein consisting of SEQ ID NO: 2 that is being referred to.  As known in the art, a protein can have several activities. A single protein can have enzymatic activity, the activity of eliciting antibodies, the activity to bind to a compound, a protein or a nucleic acid, etc. Therefore, it is unclear as to which is the activity of the polypeptide of SEQ ID NO: 2 that is required for the variant of the polypeptide of SEQ ID NO: 2 recited in the claims.  If the intended activity is that of a transporter protein, the claim should be amended accordingly.  For examination purposes, it will be assumed that the variant of the polypeptide of SEQ ID NO: 2 recited in the claims can have any activity.  Correction is required. 
Claim 1 (claims 4-9 dependent thereon) is indefinite in the recitation of “the expression of said gene is enhanced as compared with a non-modified bacterium” for the following reasons. The term “as compared with a non-modified bacterium” implies that the comparison is made with a genus of non-modified bacteria of any species.  For example, the comparison can be made with a non-modified P. ananatis strain X, a P. ananatis strain Y, or E. coli. The basis of comparison is variable, thus making the determination as to what is encompassed and what is excluded impossible.   A method can be included within the scope of the claim if the comparison is made with a non-modified P. ananatis strain X, and at the same time excluded if the comparison is made with a non-modified E. coli cell.  For examination purposes, it will be assumed that the claim recites “as compared with the corresponding non-modified Pantoea bacterial cell”.  Correction is required. 
Claim 4 remains indefinite in the recitation of “rad4 gene” and “RadD4 protein” for the reasons of record.  As stated above and in the prior Office action, the terms as written, appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for (i) a gene encoding a protein of identical function in other organisms, or (ii) a protein of identical function from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  See the teachings of Sousa et al. described in the prior Office action.   As such, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the organism from which these genes/proteins derive to those that use the same nomenclature.   For examination purposes, the term  “rarD” will be interpreted a “gene encoding a transporter protein” and the term “RarD protein”  will be interpreted as “transporter protein”.  Correction is required. 
Claim 6 is indefinite in the recitation of “wherein said bacterium has been modified further to comprise a met gene encoding a MetA protein…” for the following reasons. The terms “metA” and “MetA” as written, appear to be generic and not limited to a specific organism.  It is reiterated herein that while the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for (i) a gene encoding a protein of identical function in other organisms, or (ii) a protein of identical function from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  See the teachings of Sousa et al. discussed in the prior Office action.   As such, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the source of the gene/protein to those organisms that use the same nomenclature.   It the intended limitation for the term “metA gene” is “gene encoding a 
Claim 6 is indefinite in the recitation of “…..(C) a DNA encoding a protein comprising the amino acid sequence of SEQ ID NO: 12 but wherein said amino acid sequence includes substitution, deletion, insertion and/or addition of 1 to 30 amino acid residues, and wherein said protein has the activity of a protein consisting of SEQ ID NO: 12….(D) a DNA encoding a protein….wherein said protein has activity of a protein consisting of the amino acid sequence of SEQ ID NO: 12….” for the following reasons. It is unclear as to how a protein can at the same time comprise (a) the amino acid sequence of SEQ ID NO: 12 and (b) substitution, deletion, insertion and/or addition of 1-30 amino acid residues in SEQ ID NO: 12.  If the intended limitation is “a DNA encoding a protein that comprises all of SEQ ID NO: 12 except for substitution, deletion, insertion and/or addition of 1 to 30 amino acids in SEQ ID NO: 12”, the claim should be amended accordingly.  In addition, the term “..the activity of a protein consisting of the amino acid sequence of SEQ ID NO: 12” is unclear in the absence of a statement indicating the specific activity of the protein consisting of SEQ ID NO: 12 that is being referred to.  As known in the art, a protein can have several activities. A single protein can have enzymatic activity, the activity of eliciting antibodies, the activity to bind to a compound, a protein or a nucleic acid, etc. Therefore, it is unclear as to which is the activity of the polypeptide of SEQ ID NO: 12 that is required for the variant of the polypeptide of SEQ ID NO: 12 recited in the claims.  If the intended activity is that of a homoserine transsuccinylase, the claim should be amended accordingly.  Correction is required. 
When amending the claims, Applicant  is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 4-7 remain rejected and new claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to This rejection as it relates to new claims 8-9 is necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 8-9 for the reasons of record and those set forth below.
Applicant argues that the claims recite that only 1-30 amino acids can vary in the variant.  Applicant argues that the structure of the rarD gene and its coding protein has been elucidated and studied since 2015.  Applicant points out that UniProt explains the topology of the transmembrane regions and that one of skill in the art can recognize variants of the polypeptide of SEQ ID NO: 2 that fall within the claimed variation while maintaining the claimed activity.  With regard to the metA gene and the MetA protein, Applicant argues that there is a similar amount of information knonw in the art of this protein and gene since 2016. Applicant submits that there are 3D structures disclosed and that there is a wealth of information for one of skill in the art to determine which mutations can be tolerated.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 8-9.  The Examiner acknowledges the amendments made to the claims and the teachings of the prior art regarding the polypeptide of SEQ ID NO: 2 and 12 as well as the gene of SEQ ID NO: 1. However, the Examiner disagrees with Applicant’s contention that the full scope of the claims is adequately described.  
Claims 8-9 are directed to the method of claim 1 wherein the bacterial cells express polynucleotides that encode variants of the polypeptide of SEQ ID NO: 2 that (i) have at least 96% or 98% sequence identity with the polypeptide of SEQ ID NO: 2, or (ii) comprise all of SEQ ID NO: 2 except for substitution, deletion, insertion or addition  of 1-10 or 1-5 amino acids in SEQ ID NO: 2.  As explained above under Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), the claims require expressing variants of the polypeptide of SEQ ID NO: 2 having any function/activity.  While the specification discloses a method to produce  L-methionine or a salt thereof by expressing a polynucleotide encoding the polypeptide of SEQ ID NO: 2, wherein the polypeptide of SEQ ID NO: 2 has been Pantoea cell, or the ability to transport anything.  It should be noted that the actual activity of the polypeptide of SEQ ID NO: 2 is unknown as it has not been experimentally validated.  See GenBank entry WP_014595016 (10/5/2017), which discloses a protein that comprises SEQ ID NO: 2 and has been annotated as a transporter protein.  Another variant of the polypeptide of SEQ ID NO: 2 which differs from the polypeptide of SEQ ID NO: 2 solely by two substitutions has been shown by De Maayer et al. (GenBank accession number ADD75339, 1/30/2014), as being an uncharacterized membrane protein. See printout attached to this Office action. Therefore, it is unclear as to how one of skill in the art could possibly recognize which variants of the polypeptide of SEQ ID NO: 2 have the “recited” activity when nothing is known with regard to the actual “activity” of the polypeptide of SEQ ID NO: 2, let alone a structure/function correlation that would allow one of skill in the art to recognize which structural variants of the polypeptide of SEQ ID NO: 2 that have the recited % sequence identity or 1-30 amino acid modifications can be used in a method for producing L-methionine or a salt thereof as required by the claims.  There is no disclosure in the specification or the prior art as to the structural features required in a variant of the polypeptide of SEQ ID NO: 2 as recited that are essential for a Pantoea cell to produce L-methionine when such variant is expressed.  
With regard to variants of the polypeptide of SEQ ID NO: 12 as required by claim 6, even if the argument is made that the specification and/or the prior art adequately describe variants of the . 

Claims 1, 4-7 remain rejected and new claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing L-methionine or a salt thereof, wherein said method comprises cultivating a P. ananatis cell that has been transformed with a nucleic acid encoding (i) the polypeptide of SEQ ID NO: 2, or (ii) a polypeptide that has transporter activity and comprises all of SEQ ID NO: 2 except for the substitution of the asparagine at position 86 of SEQ ID NO: 2 with an aspartic acid,  in a culture medium, and collecting the L-methionine or salt thereof from the culture medium or from the P. ananatis cell, wherein said  P. ananatis cell  has been further transformed with a  nucleic acid encoding a homoserine transsuccinylase that comprises all  of SEQ ID NO: 10 except for the substitution of the arginine at position 34 of SEQ ID NO: 10 with a cysteine, does not reasonably provide enablement for a method for producing L-methionine or a salt thereof, wherein said method comprises cultivating a Pantoea cell modified to increase the expression of  a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 2 having any activity in a culture medium, and collecting the L-methionine or salt thereof from the culture medium or from the cell.  The specification does not enable any person skilled in the art to which it pertains, or make and/or use the invention commensurate in scope with these claims. This rejection as it relates to new claims 8-9 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 8-9 for the reasons of record and those set forth below.
Applicant argues that the methods for increasing the expression are now recited in claim 1.  Applicant further argues that only 1-30 amino acids can vary relative to sequences having around 300 amino acids.  Applicant submits that that there is a wealth of structural information available for both claimed sequences, including identification of transmembrane regions and possible binding sites  that provide sufficient guidance to one of skill in the art to determine where and what mutations can be made  while retaining the desired function.  Applicant states that exemplification of every embodiment is not required to satisfy 35 USC § 112(a) and that inoperative embodiments are permitted. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 8-9.  The Examiner acknowledges the amendments made to the claims and the teachings of the prior art regarding the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 12, and the gene of SEQ ID NO: 1. The Examiner also acknowledges that exemplification of every embodiment is not required to enable a claimed invention, and that inoperative embodiments are permitted. However, the Examiner disagrees with Applicant’s contention that the full scope of the claims is enabled by the teachings of the specification and/or the prior art.  
As indicated above, claims 8-9 are directed to the method of claim 1 wherein the bacterial cells express polynucleotides that encode variants of the polypeptide of SEQ ID NO: 2 that (i) have at least 96% or 98% sequence identity with the polypeptide of SEQ ID NO: 2, or (ii) comprise all of SEQ ID NO: 2 except for substitution, deletion, insertion or addition  of 1-10 or 1-5 amino acids in SEQ ID NO: 2.  The claims require expressing variants of the polypeptide of SEQ ID NO: 2 having any function/activity.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The specification discloses a method to produce  L-methionine or a salt thereof by expressing a polynucleotide encoding the polypeptide of SEQ ID NO: 2, wherein the polypeptide of SEQ ID NO: 2 has been any function.  While it is agreed that the amino acid sequence of the polypeptide of SEQ ID NO: 2 was known at the time of the invention, the Examiner disagrees with Applicant’s contention that there is a wealth of structural information available for both claimed sequences, including identification of transmembrane regions and possible binding sites  that provide sufficient guidance to one of skill in the art to determine where and what mutations can be made  while retaining the desired function.  It is reiterated herein that the actual activity of the polypeptide of SEQ ID NO: 2 is unknown as it has not been experimentally validated.  See GenBank entry WP_014595016 (10/5/2017), which discloses a protein that comprises SEQ ID NO: 2 and has been annotated as a transporter protein.  Another variant of the polypeptide of SEQ ID NO: 2 which differs from the polypeptide of SEQ ID NO: 2 solely by two substitutions has been shown by De Maayer et al. (GenBank accession number ADD75339, 1/30/2014), as being an uncharacterized membrane protein. See printout attached to this Office action. Therefore, it is unclear as to how one of skill in the art could possibly recognize that there is a wealth of information that provides enough guidance to determine which variants of the polypeptide of SEQ ID NO: 2 have the “recited” activity when nothing is known with regard to the actual “activity” of the polypeptide of SEQ ID NO: 2, let alone a structure/function correlation that would allow one of skill in the art to recognize which structural variants of the polypeptide of SEQ ID NO: 2 that have the recited % sequence identity or 1-30 amino acid modifications can be used in a method for producing L-methionine or a salt thereof as required by the claims.  There is absolutely no disclosure in the specification or the prior art as to the structural features required in a variant of the polypeptide of SEQ ID NO: 2 as recited that are essential for a Pantoea cell to produce L-methionine when such variant is expressed.  
The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of 30/(299-30)!/30!  (SEQ ID NO: 2 has 299 amino acids; N = 0.1x299) or 3.59x1079 variants.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.  Please note that in the absence of some knowledge as to the actual activity in the polypeptide of SEQ ID NO: 2 that is responsible for the production of L-methionine in a Pantoea cell, one of skill in the art would have to express each of these variants to determine which ones would allow the production of L-methionine or a salt thereof in a Pantoea cell. This is not deemed routine experimentation in view of the essentially infinite number of structural variants of the polypeptide of SEQ ID NO: 2 that meet the recited structural limitations.  Therefore, while it is agreed that there is no requirement to exemplified every embodiment, it is not believed that two species, i.e., the polypeptide of SEQ ID NO: 2 and a polypeptide that comprises all of SEQ ID NO: 2 except for an aspartic acid residue at the position corresponding to position 86 of the polypeptide of SEQ ID NO: 2, would enable the entire genus of variants of the polypeptide of SEQ ID NO: 2 required by the claims when there is absolutely no information that would allow one of skill in the art to envision the structure of those variants that could be used in the claimed method.  With regard to inoperative embodiments, it is noted that because there is only one variant of the polypeptide of SEQ ID NO: 2 that have been shown to produce L-methionine when expressed in a Pantoea cell, and there is no information as to those structural features in the polypeptide of SEQ ID NO: 2 that are required for the production of L-methionine in a Pantoea cell, one of skill in the art cannot determine if the polypeptide of SEQ ID NO: 2 and a polypeptide that comprises all of SEQ ID NO: 2 except for an aspartic acid residue at the position corresponding to position 86 of the polypeptide of SEQ ID NO: 2 are the only operative embodiments.  There is no information that would allow one of skill in the art to estimate how many of the structural variants of the polypeptide of SEQ ID NO: 2 that meet the recited structural limitations are more likely to have the ability to enhance the production of L-methionine when expressed in a Pantoea without undue experimentation. With regard to variants of the polypeptide of SEQ ID NO: 12 as required by claim 6, even if the argument is made that the specification and/or the prior art enables variants of the polypeptide of SEQ ID NO: 12 having homocysteine transsuccinylase activity, wherein said variants have (i) an amino acid sequence which is at least 90% identical to SEQ ID NO: 12, or (ii) all of SEQ ID NO: 2 except for substitution, deletion, insertion or addition of  1 to 30 amino acids in SEQ ID NO: 2,  the claim does not require the variants of the polypeptide of SEQ ID NO: 12 recited to have homocysteine transsuccinylase activity.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ).   Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 11, 2022